PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Basak et al.
Application No. 15/297,853
Filed: 19 Oct 2016
For: CRYSTAL PULLING SYSTEMS AND METHODS FOR PRODUCING MONOCRYSTALLINE INGOTS WITH REDUCED EDGE BAND DEFECTS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 27, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s oath or declaration no later than the date on which the issue fee was paid.  The issue fee was paid on July 1, 2021.  Accordingly, this application became abandoned on July 2, 2021.  The Notice of Abandonment was mailed July 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement; (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received. 



/TERRI S JOHNSON/Paralegal Specialist, OPET